Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 1 of 10 PAGEID #: 366




                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


SHANA FARMER, et al.,

              Plaintiffs,
                                                     Civil Action 2:20-CV-3838

       v.                                            Judge James L. Graham
                                                     Magistrate Judge Chelsey M. Vascura

LHC GROUP, INC.,

              Defendant.

                                   OPINION AND ORDER

       Shana Farmer and Kyna Moore (collectively, “Plaintiffs”), bring this putative collective

action against LHC Group, Inc. (“Defendant”), alleging violations of the federal Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; the Ohio Minimum Fair Wage Standards Act

(“the Ohio Wage Act”), Ohio Revised Code §§ 4111.03, and 4111.08; and the Ohio Prompt Pay

Act (“OPPA”), Ohio Revised Code § 4113.15. This matter is before the undersigned on

Defendant’s Motion to Transfer Venue (ECF No. 10), Plaintiffs’ Response in Opposition (ECF

No. 14), and Defendant’s Reply (ECF No.18). For the reasons that follow, Defendant’s Motion

is DENIED.

                                     I.   BACKGROUND

       According to the website maintained by the Ohio Secretary of State, Defendant a is a for-

profit corporation incorporated in the state of Delaware. See Search Business by Name, Ohio

Secretary of State, https://businesssearch.ohiosos.gov/ (search for LHC Group, Inc.).1 Defendant



1
 Defendant also indicates that it is headquartered in Louisiana. (Def.’s Mot., ECF No. 10 at
PAGE ID # 122.)
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 2 of 10 PAGEID #: 367




provides in-home healthcare services and has operations throughout the state of Ohio, including

the Southern District of Ohio. (Def.’s Answer ¶ 13, ECF No. 1 at PAGE ID # 98).

       Plaintiff Farmer is an individual resident of Ohio who lives in the Southern District.

(Pls.’ Compl. ¶ 4, ECF No. 1 at PAGE ID # 2.) Plaintiff Moore is an individual resident of

Ohio. (Id. at ¶ 8, PAGE ID # 3.) Plaintiff Farmer works as a Home Health Aide (“HHA”)

assigned to an agency affiliated with Defendant in Columbus, Ohio; Plaintiff Moore worked as

an HHA assigned to an agency affiliated with Defendant in Toledo, Ohio. (Def.’s Answer, ECF

No. 1 at ¶¶ 7, 11, PAGE ID # 97, 98.) Plaintiffs allege that Defendant failed to pay them for

overtime in violation of the FLSA and Ohio law. Specifically, Plaintiffs allege that they, and a

proposed class of other nonexempt employees, were required to travel between clients’ homes

where they performed homecare services. Plaintiffs further allege that Defendant unlawfully

failed to compensate them for that travel time and that consequently, Defendant failed to pay

them one-and-a-half times their regular rate of pay for all hours they worked in excess of 40

hours in a work week. Both Plaintiffs allege that their work required them to travel between

clients’ houses, but Plaintiff Farmer explicitly alleges that her work requires travel between

clients’ homes in and around central Ohio. (Pls.’ Compl. ¶ 7, ECF No. 1 at PAGE ID # 2.)

       This is not the first time that Plaintiffs have alleged that Defendant unlawfully failed to

compensate them. On April 6, 2020, a putative class action was brought in the Northern District

of Ohio, alleging that Defendant and another party failed to pay nonexempt employees overtime

wages in violation of the FLSA and Ohio law. See Stone, et al. v. LHC Grp., Inc., et al., Case

No. 3:20-cv-00742, Northern District of Ohio (“Stone Case”). Both Plaintiffs in this case

consented to participate in the Stone Case. (Stone Case, ECF Nos. 4, 11.) The parties in the

Stone Case were represented by the same lawyers in this case. Although the Complaint in the



                                                 2
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 3 of 10 PAGEID #: 368




Stone Case alleged that Defendant failed to properly pay overtime wages, it did not explicitly

allege that Defendant had filed to compensate exempt employees for travel time. (See Stone

Case, ECF No. 1.)

       The Stone Case was assigned to Judge Zouhary, who held a status conference on May 20,

2020. (Stone Case, ECF No. 8.) The parties agree that during that conference, Defendant’s

counsel asserted that the Stone Case Complaint was deficient. Judge Zhouhary’s Order

memorializing the status conference indicates that Plaintiffs’ counsel requested and received

leave to file an Amended Complaint and that the parties were directed to begin exchanging

documents pursuant to Rule 26 of the Federal Rules of Civil Procedure. (Stone Case, ECF No.

8.)

       On June 2, 2020, an amended complaint was filed in the Stone Case. (Stone Case, ECF

No. 9.) The amended complaint did not allege that Defendant had failed to compensate exempt

employees for travel time. (Id.) The parties agree that on June 8, 2020, Defendant’s counsel

provided Plaintiffs’ counsel with various documents, including payroll and time records for the

named plaintiff in the Stone Case. The parties also agree that after counsel discussed those

documents, Defendant’s counsel subsequently provided payroll and time records for the two

named Plaintiffs in this action. In addition, the parties agree that on July 28, 2020, Plaintiffs’

counsel indicated that the documents Defendant provided revealed that Defendant had failed to

compensate employees for their travel time.

       On July 29, 2020, Judge Zouhary held another status conference. (Stone Case, ECF No.

13.) Defendant’s counsel contends that during that conference, Plaintiffs’ counsel indicated that

counsel would be looking into a new issue involving travel time and that Judge Zouhary told

Plaintiffs’ counsel that he needed to identify the nature of his clients’ claims. The parties agree



                                                  3
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 4 of 10 PAGEID #: 369




that Judge Zouhary “raised the issue” or “suggested” a voluntary dismissal. The Order

memorializing the status conference, however, indicates that after discussions, all counsel agreed

that the case should be dismissed. (Stone Case, ECF No. 13.) Judge Zhouhary dismissed the

case without prejudice that day. (Id.)

        Plaintiffs Farmer and Moore, represented by the same lawyer who represented the named

plaintiff in the Stone Case, initiated this action on July 30, 2020. Defendant moves to transfer

this action to the Northern District, where, pursuant to that Court’s Local Rules, it will be

presided over by Judge Zouhary.

                                         II.   STANDARD

        The Court’s authority to transfer venue lies in multiple statutes, including 28 U.S.C.

§§ 1404(a), 1406(a), and 1631. Under § 1404(a), when “[f]or the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to any other

district where it might have been brought.”2 Because Plaintiffs’ choice of forum is given great

consideration, Defendant bears the burden of showing that venue transfer under § 1404(a) is

appropriate. Worthington Indus., Inc. v. Inland Kenworth, (US), Inc., No. 2:19-cv-3348, 2020

WL 1309053, at *13 (S.D. Ohio Mar. 18, 2020) (“The Court must give foremost consideration to

the plaintiff’s choice of forum and the balance must weigh strongly in favor of a transfer before




2
  Section 1404(a) presupposes that venue is proper in the original forum. Flatt v. Aspen Dental
Mgmt., Inc., No. 2:18-cv-1278, 2019 WL 6044159, at *1 (S.D. Nov.15, 2019) (citing Elcheikhali
v. Geico Ins. Co., No. 1:09 CV 2434, 2010 WL 301905, at *2 (N.D. Ohio Jan. 19, 2010) (“The
purpose of the provision is to transfer actions brought in a permissible yet inconvenient forum.”)
(emphasis in original) (relying on Martin v. Stokes, 623 F.2d 469, 471 (6th Cir. 1980)). It is
undisputed that venue is proper here and the undersigned cannot find otherwise. Subject-matter
jurisdiction, personal jurisdiction, and venue are satisfied because Plaintiffs bring federal claims,
and Defendant has business operations throughout Ohio, including the Southern District, where
Plaintiff Farmer lives and worked. The Court also exercises supplemental jurisdiction over
Plaintiffs’ state-law claims. 28 U.S.C. § 1367.
                                                   4
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 5 of 10 PAGEID #: 370




the Court should grant a [§] 1404(a) motion.”) (citations and quotations omitted). The Court

uses a two-step analysis to determine if a transfer is appropriate: (1) whether the action could

have initially been brought in the court where transfer is sought and, if so, (2) whether transfer is

appropriate under a balance of convenience and justice factors. Badger v. Speedway, LLC, No.

3:14-cv-7, 2014 WL 10156608, at *1 (S.D. Ohio Dec. 5, 2014).

                                           III.    ANALYSIS

A.      Jurisdiction of the Transferee Court

        The first step of the § 1404(a) analysis is satisfied if: (1) the transferee court has

jurisdiction over the subject matter of the action; (2) venue is proper in the transferee court; and

(3) the defendants are amenable to process issuing out of the transferee court. Sky Tech.

Partners, LLC v. Midwest Research Inst., 125 F. Supp. 2d 286, 291 (S.D. Ohio 2000). In this

case, it is undisputed that the first step is satisfied.

B.      The Balance of Convenience and Justice Factors

        In resolving part two of this § 1404(a) analysis, a district court evaluates various private-

interest factors (which have been recited in a number of ways), including: (1) the convenience of

the parties and witnesses, (2) the accessibility of the evidence, (3) the availability of compulsory

process, (4) the cost of obtaining willing witnesses, (5) the practical problems of trying the case

most expeditiously and inexpensively, and (6) the interests of justice. Reese v. CNH Am. LLC,

574 F.3d 315, 320 (6th Cir. 2009). Courts may also consider public-interest factors such as (1)

court congestion, (2) local interest in deciding the controversy at home, and (3) in diversity

cases, the interest of conducting the trial in the forum of the governing law. Youngblood v. Life

Ins. Co. of N. Am., No. 3:16-CV-34-TBR, 2016 WL 1466559, at *1 (W.D. Ky. 2016) (citing Atl.

Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 134 S. Ct. 568, 581 (2013)). Ultimately,



                                                     5
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 6 of 10 PAGEID #: 371




the transfer statute provides district courts with broad discretion to determine the appropriateness

of transfer on an individualized, case-by-case basis. Reese, 574 F.3d at 320; Inter-

National Found. Corp. v. Disney 1999 Ltd. P’ship, No. 2:09-cv-983, 2010 WL 1438759, at *2

(S.D. Ohio Apr. 9, 2010).

       1. Private Interest and Interest of Justice Factors

       Defendant asserts that private interests weigh in favor of transfer. Defendant contends

that the Northern District is a sufficiently convenient forum because Plaintiffs previously

consented to having FLSA claims adjudicated there in the Stone Case and because Plaintiff

Moore worked in the Toledo area when employed by Defendant’s affiliate. (Def.’s Mot, ECF

No. 10 at PAGE ID # 122.) Defendant reasons that Plaintiffs’ choice of forum is therefore of

little consequence because the events alleged in the Complaint could have served as the basis for

venue in either district. (Id.) Significantly, however, Defendant neither asserts nor offers

evidence upon which the Court could relay to conclude that the Northern District would be a

more convenient forum, particularly given that Plaintiff Farmer lives and worked in the Southern

District. Cf. Neff Ath. Lettering Co. v. Walters, 524 F. Supp. 268, 272–73 (S.D. Ohio 1981) (a

plaintiff’s choice of forum is given a large measure of deference when deciding whether to grant

a motion to change venue especially when the plaintiff lives in the forum). “Venue is proper in

‘any forum with a substantial connection to the plaintiff’s claim’” Retail Serv. Sys. Inc. v.

Mattress Clearance Ctrs. of Am., No. 2:17-cv-746, 2018 WL 3716896, at *9 (S.D. Ohio Aug. 3,

2018) (quoting First of Mich. Corp. v. Bramlet, 141 F.3d 260, 263 (6th Cir. 1998)). Moreover,

“[v]enue may be proper in two or more districts.” Id. That venue might also be proper in the

Northern District does not establish that venue would be more convenient there. The Court

therefore finds that this factor is neutral and does not undermine the strong presumption given to



                                                 6
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 7 of 10 PAGEID #: 372




Plaintiffs’ choice of forum.

          Defendant next asserts that the interests of justice would be served by transferring the

case because Plaintiffs’ actions strongly suggest that they are engaged in impermissible forum

shopping. “It is well established that, ‘§ 1404(a) should not create or multiply opportunities

for forum shopping.’” Energy Conversion Devices Liquidation Tr. v. Trina Solar Ltd., No. 13-

14241, 2014 WL 2763648, at *2 (E.D. Mich. June 18, 2014) (quoting Ferens v. John Deere

Co., 494 U.S. 516, 523 (1990)). Forum shopping may “reasonably be inferred” when a plaintiff

“files the same or similar case represented by the same law firm in a different district after

receiving unfavorable” precedent in the first district. Garcia v. FCA US, LLC, No. 2:19-CV-

12750, 2020 WL 2711556, at *2 (E.D. Mich. May 26, 2020) (quoting LegalForce, Inc. v.

Legalzoom.com, Inc., No. 2:18-cv-06147-ODW-GJS, 2018 WL 6179319, at *3 (C.D. Cal. Nov.

27, 2018) (collecting cases)). “And ‘[i]t is not in the interest of justice to encourage, or even

allow, a plaintiff to select one district exclusively or primarily to obtain or avoid specific

precedents.’” Id. (quoting Lab Corp. of Am. Holdings v. NLRP, 942 F. Supp. 2d 1, 5 (D.D.C.

2013)).

          In this case, Plaintiffs consented to participate in the Stone Case, which was voluntarily

dismissed one day before they filed their case here. Plaintiffs are represented in this case by the

same counsel who represented the named plaintiff in the Stone Case. The complaints in both

actions allege that Defendant failed to compensate nonexempt employees for overtime. These

facts give pause. On the other hand, the claims made in this case are not identical to the claims

made in the Stone Case. The claims made here—that Defendant failed to compensate

nonexempt employees for travel time—were not alleged in the first or the amended complaint in

the Stone Case, and apparently did not even come to light until the parties exchanged documents



                                                   7
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 8 of 10 PAGEID #: 373




after the amended complaint was filed.

       Moreover, and most importantly, the record reflects that the Stone Case was dismissed

without prejudice before Judge Zouhary issued any rulings that were unfavorable to Plaintiffs.

For that reason, Defendant’s reliance upon LegalForce is misplaced. In LegalForce, the United

States District Court for the Central District of California granted the defendant’s motion to

transfer to the United States District Court for the Northern District of California because the

plaintiff’s actions indicated forum shopping. LegalForce, 2018 WL 6179319, at *3. The

LegalForce plaintiff originally filed in the Northern District of California, and the district court

there granted the defendant’s motion to dismiss plaintiff’s amended complaint, allowed a limited

revision to the amended complaint, but then denied plaintiff leave to file a third amended

complaint. Id. After being denied leave to file a third amended complaint, the LegalForce

plaintiff voluntarily dismissed its case and refiled its third amended complaint in the Central

District of California. Id. Because the LegalForce plaintiff dismissed its case and refiled

elsewhere after adverse rulings, the case is readily distinguishable. Although Defendant in this

action asserts that Judge Zouhary “expressed skepticism” about Plaintiffs’ claims, expressions of

skepticism do not constitute adverse rulings. In addition, Plaintiffs deny that Judge Zouhary

expressed any such skepticism, and the Orders issued in the Stone Case do not contain any such

expressions. Indeed, Judge Zouhary granted leave to file an amended complaint.

       The other case that upon which Defendant relies, Metal Source, is similarly

distinguishable. Metal Source, LLC v. All Metal Sales, Inc., No. 1:14-cv-01020-DAP, 2016 WL

245981, at *12 (N.D. Ohio Jan. 21, 2016). Metal Source did not involve a transfer under §

1404(a). Instead, the Metal Source plaintiff filed in state court and engaged in extensive

discovery. Id. While that state case was pending, the plaintiff filed in federal court. Id. The



                                                  8
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 9 of 10 PAGEID #: 374




defendant successfully moved for summary judgment in the state action and successfully moved

the district court to dismiss the federal action on res judicata principles. Id. The plaintiff,

however, successfully argued that it should have been permitted to discover certain materials in

the state case to the state appellate court, which then remanded the state action. Id.

Consequently, the United States Court of Appeals for the Sixth Circuit reversed the district

court’s dismissal on res judicata principles. Id. at *2. Instead of seeking discovery in the state-

court action and using it to oppose the defendant’s motion for summary judgment, the Metal

Source plaintiff dismissed its state-court case without prejudice and attempted to proceed with its

federal action in the district court. Id. at *12. When ruling on a subsequent motion to dismiss

and for sanctions, the district court explained that it would dismiss the plaintiff’s claims without

prejudice because its claims were lacking and in light of the plaintiff’s apparent forum shopping.

The district court also awarded defendant attorney’s fees for the abandoned state-court case if

plaintiff elected to proceed in federal court. The district court noted that plaintiff’s forum

shopping had resulted “in litigation spanning four courts over three years and made the case

unnecessarily resource-intensive for both the courts and parties.” Id. at 13. The procedural

history in Metal Source is therefore readily distinguishable. In contrast, the Stone Case was

dismissed before a scheduling Order issued, before extensive discovery was conducted, and

before Defendant answered the amended complaint.

       For these reasons, the undersigned finds that the private interest and interests of justice

factors do not weigh in favor of transfer.

       2. Public Interest Factors

       The undersigned also finds that the public interest factors do not weigh in favor of

transfer. Defendants acknowledge that familiarity with governing law is a neutral factor given



                                                  9
Case: 2:20-cv-03838-JLG-CMV Doc #: 21 Filed: 11/02/20 Page: 10 of 10 PAGEID #: 375




that the claims alleged involve federal and Ohio state law and that the Courts in both districts are

thus equally expert. Defendant, however, uses statistics from the Administrative Office of the

United States District Courts to assert that the Northern District’s docket is less congested and

thus transfer would appropriately further public interest. This docket discrepancy, however, is

insufficient to undermine Plaintiffs’ choice of forum in light of the procedural history. As

previously noted, the Stone Case was dismissed without prejudice after very limited activity. In

light of the Stone Case’s brevity, the undersigned does not conclude that the Northern District

has developed any special interest or expertise such that transfer would preserve judicial

resources. See Franklin v. Kellog Co., No. 2:08-2268-JPM-tmp, 2008 WL 28966947, at *2

(W.D. Tenn. July 22, 2008) (denying motion to transfer purported class action to a district where

another class action had been litigated; case in transferee court was dismissed pursuant to a

stipulation after very limited activity and transferee court had thus not developed interest or

expertise).

       For these reasons, the undersigned finds that the public interest factors likewise do not

weigh in favor of transfer.

                                      IV.    DISPOSITION

       For the foregoing reasons, Defendant’s Motion to Transfer Venue (ECF No. 10) is

DENIED.

       IT IS SO ORDERED.

                                              /s/Chelsey M. Vascura
                                              CHELSEY M. VASCURA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 10
